United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-830
Issued: November 25, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
On February 15, 2011 appellant filed an application for review of an Office of Workers’
Compensation Programs (OWCP) decision dated August 23, 2010. The appeal was docketed as
No. 11-830. By its August 23, 2010 decision, OWCP found that appellant failed to establish that
he sustained a thoracic injury in the performance of duty. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction
over the merits of this case.
The Board, having reviewed the case record submitted by OWCP, finds that the record is
incomplete, as it must be consolidated with another claim file. On March 11, 2010 appellant, a
52-year-old pipe fitter, filed a Form CA-2 claim for an occupational condition. He stated that he
began experiencing thoracic pain on February 12, 2010 which was initially diagnosed as a
thoracic strain. Appellant, however, underwent a magnetic resonance imaging scan on
February 12, 2010, which indicated that he had disc bulges at T10-11. He therefore filed the
claim for a thoracic condition causally related to employment factors under case number
xxxxxx310.

1

5 U.S.C. § 8101 et seq.

In a February 24, 2010 report, Dr. Frank A. Graf, Board-certified in orthopedic surgery,
stated that appellant sustained an injury to his low and middle back while carrying two 50-pound
canisters on January 21, 2004. He was restricted from lifting exceeding 50 pounds and repetitive
lifting exceeding 20 pounds. Dr. Graf opined that appellant’s current condition of chronic
thoracolumbar pain was causally related to the January 21, 2004 lifting event. In an April 20,
2010 report, he reiterated that his current thoracic condition originated with the January 21, 2004
work incident. Dr. Graf further stated that appellant sustained an injury to the thoracolumbar
spine on February 12, 2010 while working with an apprentice pipe fitter.
By decision dated June 8, 2010, OWCP denied the claim, finding that appellant failed to
submit medical evidence sufficient to establish that he sustained a thoracic condition in the
performance of duty. Appellant requested reconsideration and submitted a June 23, 2010 report
from Dr. Graf which essentially reiterated his previously stated findings and conclusions.
By decision dated August 23, 2010, OWCP denied modification of the June 8, 2010
decision. It noted that Dr. Graf had attributed the onset of appellant’s claimed thoracic condition
to a January 21, 2004 work incident and that appellant had filed a previously accepted claim,
under case number xxxxxx826, which was accepted for lumbar and thoracic sprains resulting
from a January 21, 2004 work incident. OWCP stated that it was unclear whether appellant was
attributing his injury to the repetitive activities of his work duties or to the January 21, 2004
traumatic injury, as he referenced both of these in his personal statements, and Dr. Graf cited to
both in his reports. It found that since appellant submitted medical evidence which addressed
both a recurrence and a new injury, he failed to establish a prima facie case of causal relationship
under either criteria.
The Board notes that factual and medical evidence pertaining to the history of appellant’s
previously accepted claim for a January 21, 2004 traumatic injury is not contained in the instant
record. This is significant given the fact that appellant and Dr. Graf have indicated that his
current symptoms are caused or aggravated by a January 21, 2004 work injury. However, the
case file does not contain contemporaneous medical reports which discuss appellant’s accepted
medical conditions as of January 21, 2004. Thus the case record before the Board is incomplete,
as it does not include much of the record pertaining to the history and development of appellant’s
claim, as is required for an informed adjudication of this case. As all the records pertaining to
appellant’s claim are necessary for complete consideration and adjudication of the issue raised
on appeal, the Board, therefore, finds that the appeal docketed as No. 11-830 is not in posture for
a decision as the Board is unable to render an informed adjudication of the case.
Accordingly, the August 23, 2010 decision will be set aside and remanded for
reconstruction and consolidation of the case records to include the entire case file pertaining to
claim numbers xxxxxx826 and xxxxxx310. After such further development as OWCP deems
necessary, it should issue an appropriate decision to protect appellant’s appeal rights. Once
OWCP obtains this information, clarifies the instant record and composes a statement of
accepted facts, it should then determine whether appellant sustained a new injury or condition in
the performance of duty, or whether appellant sustained a recurrence of his January 21, 2004
injury.

2

IT IS HEREBY ORDERED THAT the August 23, 2010 decision be remanded for
reconstruction and consolidation of the case records.
Issued: November 25, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

